Citation Nr: 0016297	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to July 1995.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran's dates of service are not available in the 
appellant's claims folder.  The appellant is the child of the 
veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to payment of Dependents' 
Educational Assistance for courses taken from August 1987 to 
July 1995.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The appellant submitted a claim for Dependents' 
Educational Assistance for courses taken from August 1987 to 
July 1995 at the Universidad Politecnica in Hato Rey, Puerto 
Rico, which was received on May 26, 1998.

3.  The appellant did not have a claim of entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 pending on October 15, 1993, such that 
consideration of entitlement to benefits could be conducted 
pursuant to the Giusti-Bravo settlement agreement.


CONCLUSION OF LAW

The appellant's claim of entitlement to retroactive payments 
of Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1987 to July 
1995, lacks legal merit and entitlement under the law and the 
claim must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 503, 5107 (West 1991); 38 C.F.R. §§ 21.3130, 
21.4131 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that retroactive payments of 
Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1987 to July 
1995 are warranted.  After a review of the record, the Board 
finds that the appellant's claim lacks legal merit and 
entitlement under the law and must be denied and the appeal 
to the Board terminated.

The appellant submitted a claim for Dependents' Educational 
Assistance for courses taken from August 1987 to July 1995 at 
the Universidad Politecnica in Hato Rey, Puerto Rico, which 
was received on May 26, 1998.

The regulations provide that in determining the commencing 
date for an award of dependents' educational assistance 
benefits, VA will apply the provisions of 38 C.F.R. 
§ 21.4131.  38 C.F.R. § 21.3130(e) (1999).

The pertinent regulation at the time of the appellant's claim 
provided that the commencing date of the award of educational 
assistance benefits shall be the latest of the following 
dates:  (1) The date certified by school or establishment 
under § 21.4131(b) or (c), (2) The date one year prior to the 
date or receipt of the application or enrollment 
certification, whichever is later, or (3) The later of the 
following:  (i) the effective date of the approval of the 
course, or (ii) one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1998).

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the appellant's appeal, effective June 3, 1999.  
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  Pursuant to the 
criteria in effect subsequent to June 3, 1999, the 
regulations now provide that for the first award of 
Dependents' Educational Assistance benefits, the commencing 
date of the award of educational assistance will be the 
latest of:  (1) the beginning date of eligibility, (2) one 
year before the date of claim, (3) the date the educational 
institution certifies, or (4) the effective date of the 
approval of the course or one year before the date VA 
receives that approval notice, whichever is later.  38 C.F.R. 
§ 21.4131 (d)(1) (1999), as amended by 64 Fed. Reg. 23769-
23773 (May 4, 1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board recognizes that the appellant has not been informed of 
the amended regulation, however, the Board finds that this is 
not prejudicial to the appellant.  Both the old regulation 
and the new regulation dictate that retroactive payments for 
Dependents' Educational Assistance Benefits may only be made 
for one year prior to the date of claim for such benefits.  
While the new regulations require only a claim, formal or 
informal, for benefits, and the old regulations required a 
formal application claim, this case is not one where any 
informal claim for educational benefits has been submitted.  
Therefore, the Board finds that the old and new regulations 
are substantively similar and that to adjudicate the 
appellant's claim using both sets of regulations provides an 
identical result.  Therefore, the Board finds that there is 
no prejudice to the claimant in adjudicating this claim, as 
both regulations are equally unfavorable to the appellant.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  It is undisputed that the 
appellant's claim for dependents' educational assistance and 
enrollment certification for courses taken from August 1987 
to July 1995 was not received by VA until May 26, 1998.  
Therefore, under the regulations, the appellant may not be 
paid educational assistance benefits for any course 
undertaken prior to May 26, 1997.  The regulations 
specifically prohibit payment of benefits prior to the date 
one year before receipt of the claim and the enrollment 
certification.

The appellant also contends that as the veteran's permanent 
and total rating, and eligibility for Dependents' Educational 
Assistance, were restored by VA based upon an administrative 
review of his case pursuant to the Giusti-Bravo settlement 
agreement, retroactive benefits pursuant to 38 U.S.C. Chapter 
35 should also have been restored pursuant to the settlement 
agreement.  However, the Board notes that in order to be 
considered for retroactive Dependents' Educational Assistance 
benefits pursuant to the settlement agreement, the appellant 
must have filed a claim for such benefits on or prior to 
October 15, 1993.  The Giusti-Bravo settlement agreement 
provided that:

A veteran's disability rating is relevant 
to the proper disposition of certain 
claims for VA benefits.  If a spouse, 
child or dependent of a class member 
files a claim for any such benefit, or 
has a claim pending at the time the Court 
approves this Stipulation and Order, VA 
is bound in the disposition of this claim 
by a final decision in the special 
settlement review.

Stipulation and Order, Giusti-Bravo v. U.S. Dep't of Veterans 
Affairs, Civ. Div. No. 87-0590 (D.P.R.)

The Board notes that the Stipulation and Order in the Giusti-
Bravo case was approved by the Court on October 15, 1993.  
Therefore, in order to be considered pursuant to that 
settlement agreement, the appellant must have had a claim 
filed on or pending on October 15, 1993.  Here, the earliest 
claim of entitlement to Dependents' Educational Assistance 
benefits was received by VA on May 26, 1998.  Therefore, the 
appellant does not meet the criteria found in the settlement 
agreement for consideration of entitlement to retroactive 
Dependents' Educational Assistance benefits pursuant to the 
terms of the settlement agreement.

The Board sympathizes with the appellant's contention that as 
he was not notified of his entitlement to Dependents' 
Educational Assistance until August 1994, due to the fact 
that the veteran's permanent and total rating was not 
restored until review was undertaken pursuant to the Giusti-
Bravo settlement agreement, and that he should not have been 
expected to file forms years before that date.  The Board 
notes that the veteran's rating had been reduced in September 
1985, and the appellant could not have known at that time 
that restoration to a permanent and total rating and thus, 
entitlement to Dependents' Educational Assistance benefits, 
might later have been established for that period.  However, 
the Board is not permitted to decide the appellant's claim 
for Dependents' Educational Assistance in equity, and is 
constrained to follow the express mandate found in the 
regulations.

The Board notes that when the Secretary determines that a 
child of a veteran has suffered loss as a consequence of 
reliance upon a determination by VA of eligibility or 
entitlement to benefits, without knowledge that it was 
erroneously made, the Secretary may provide such relief on 
account of such error as the Secretary determines is 
equitable, including the payment of moneys to any person whom 
the Secretary determines is equitably entitled to such 
moneys.  38 U.S.C.A. § 503(b) (West 1991).  However, that 
determination is one for the Secretary, and the Board is not 
permitted to decide this claim in equity.  Should the 
appellant wish to pursue a claim seeking such equitable 
relief, he should pursue such a claim with the Secretary.

Accordingly, the Board finds that the appellant's claim of 
entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to July 1995, lacks legal 
merit and entitlement under the law and the claim must be 
denied and the appeal to the Board terminated.  38 U.S.C.A. 
§§ 503, 5107 (West 1991); 38 C.F.R. §§ 21.3130, 21.4131 
(1999).


ORDER

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to July 1995, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

